Case 6:21-cv-00804-CEM-GJK Document 9 Filed 06/08/21 Page 1 of 2 PageID 58




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION


FLORIDA FAIR HOUSING
ALLIANCE, INC.,

                   Plaintiff,

v.                                                 Case No. 6:21-cv-804-CEM-GJK

RP A 7 CENTRAL, LLC,

                   Defendant.
                                      /

                                     ORDER
      THIS CAUSE is before the Court upon sua sponte review of the file. Plaintiff

was required to file its Notice of Pendency of Other Actions and Certificate of

Interested Persons on or before May 28, 2021. (INITIAL ORDER re: Case

Management and Deadlines, Doc. 4, at 1–2). Plaintiff was also warned that failure

to comply with any Local Rules or Court Orders may result in the imposition of

sanctions including, but not limited to, the dismissal of this action without further

notice. (Notice to Counsel and Parties, Doc. 5). Plaintiff has failed to comply, and

the time to do so has passed. Therefore, it is ORDERED and ADJUDGED that this

case is DISMISSED without prejudice. The Clerk is directed to close this file.




                                     Page 1 of 2
Case 6:21-cv-00804-CEM-GJK Document 9 Filed 06/08/21 Page 2 of 2 PageID 59




      DONE and ORDERED in Orlando, Florida on June 8, 2021.




Copies furnished to:

Counsel of Record




                                Page 2 of 2
